Citation Nr: 1820362	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred during private hospital treatment on October 30, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida. In May 2015, a different Veterans Law Judge remanded this issue; the case has since been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

This issue has been continuously denied on procedural grounds by the AOJ. Specifically, the AOJ states the Veteran did not timely submit additional evidence requested by VA after he received notice that such evidence was needed in a December 2012 decision denying his claim. See 38 C.F.R. § 17.1004(e) (stating that if VA determines that additional information is needed to decide the issue, VA is required to contact the claimant in writing and request the additional information; if the additional information is not received within 30 days, the claim is considered abandoned). The Veteran has repeatedly stated that he never received such notice. See, e.g., October 2013 substantive appeal. In May 2015, the Board remanded this issue for the AOJ to obtain the December 2012 decision with the accompanying notice, because a copy is not of record.

In a June 2015 supplemental statement of the case, the AOJ did not attach the documents the Board requested and instead simply restated a history of the December 2012 denial and notice. In light of the Veteran's statements that he did not receive proper notice, and because the December 2012 denial and notice to the Veteran are not of record, the Board must assume that the Veteran never received the required notice pursuant to 38 C.F.R. § 17.1004(e) and the original claim was not abandoned. 

Because this issue has not been adjudicated on the merits by the AOJ, i.e., whether a VA or other federal facility was feasibly available, whether there was a medical emergency, the amount of reimbursement at issue, etc., see 38 U.S.C. § 1725 and 38 C.F.R. §§ 17.1000-1003, remand is necessary to properly develop the record and readjudicate the issue.

Accordingly, the case is REMANDED for the following action:

The AOJ should develop the record as if the Veteran timely filed any requested additional information after the December 2012 denial and did not abandon his original claim. If any additional evidence is still needed, the AOJ should provide proper notice to the Veteran with a copy of such notice added to the record. 

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).



